Citation Nr: 1115960	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from December 1955 to November 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in June 2010, at which time it was remanded for additional development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  In an October 2010 letter, the Veteran requested that VA obtain his medical treatment records from the Kansas City VA Medical Center.  The Veteran also submitted private medical treatment records; however, review of the claims file indicates these records are duplicates of records already received and considered by the RO, the agency of original jurisdiction.  Thus, remand for consideration of these private records by the RO is not necessary.  Regarding the Veteran's VA treatment records, review of the record indicates the RO last requested the Veteran's VA medical records in March 2010, and received treatment records dated as recently as January 2010.  The Veteran was so informed of this fact within the March 2010 supplemental statement of the case.  

The Board notes that the Veteran did not specify in his October 2010 letter whether he had received VA medical treatment for his hearing loss since January 2010, the date of his most recent treatment records already associated with the claims file.  Thus, the Board cannot know if additional pertinent VA medical records actually exist which have not already been obtained.  Nevertheless, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in "close or uncertain cases, . . . as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining identified records."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  In the present case, the Board finds that because the Veteran's October 2010 letter raises the reasonable possibility of the existence of additional pertinent VA medical treatment records, remand is required to either obtain these records, or to establish that no post-January 2010 records exist.  

Accordingly, the case is REMANDED for the following action:

1.  Request all pertinent VA treatment records not already on file from the Kansas City VA Medical Center.  If no such records exist, this fact must be noted within the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

